Citation Nr: 0500396	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  00-12 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Chapter 31 vocational rehabilitation benefits in an amount 
calculated as $1556.41.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from January 1976 to January 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an unfavorable determination by the 
Committee on Waivers (Committee) at the Regional Office and 
Insurance Center (RO) of the Department of Veterans Affairs 
(VA) located in Philadelphia, Pennsylvania.  The case was 
last before the Board in September 2003, when it was remanded 
for further action.  It appears that the appellant has moved 
to Florida, although the claims file remains under the 
jurisdiction of the Philadelphia RO at this time.  


REMAND

In September 2003, the Board remanded this appeal to the RO 
for the issuance of a statement of the case on the 
inextricably intertwined issue of whether the debt was 
properly created.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

On March 31, 2004, the RO mailed the required statement of 
the case to the appellant at his address of record in 
Pennsylvania.  No response, including a timely substantive 
appeal, has been received from the appellant to this 
statement of the case.  

In April 2004, the appellant wrote to the Philadelphia RO, 
requesting transfer of his file to the RO in St. Petersburg, 
Florida; at this time, he gave an address located in Fort 
McCoy, Florida, which is now listed as his address of record.  

On July 26, 2004, the Philadelphia RO issued a supplemental 
statement of the case on the waiver issue to the appellant.  
This document was sent to his former address in Pennsylvania, 
not to his current address in Florida.  

Although neither the March 2004 statement of the case nor the 
July 2004 supplemental statement of the case appear to have 
been returned as undeliverable, the fact remains that the 
July 2004 supplemental statement of the case was not sent to 
the veteran's address of record, and it is not clear that the 
veteran received the March 2004 statement of the case.  
Moreover, the appellant's representative has requested a 
remand of this appeal in order to reissue the March 2004 
statement of the case and mail it to the appellant's current 
address.  

In light of these circumstances, this appeal is REMANDED to 
the RO via the Appeals Management Center in Washington, DC., 
for the following actions:  

1.  The RO should re-mail copies of the 
March 2004 statement of the case on the 
issue of creation of the overpayment and 
the July 2004 supplemental statement of 
the case on the waiver issue to the 
appellant at his current address of 
record in Florida.  The appellant should 
be properly notified of the requirements 
to perfect his appeal on the creation 
issue.  

2.  The RO should also send the appellant 
a financial status report (VA Form 20-
5655) and request the appellant to return 
a current report in support of his waiver 
request.  

3.  The RO should next undertake any 
additional action it deems necessary on 
the waiver issue and then re-adjudicate 
the waiver request, issuing a 
supplemental statement of the case to the 
appellant on this issue if the requested 
waiver is not granted.  

In accordance with proper appellate procedures, the case 
should then be returned to the Board for further appellate 
review.  All issues properly in appellate status should be 
returned to the Board at the same time.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action until otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




